Citation Nr: 0637337	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  99-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Kang, Counsel




INTRODUCTION

The veteran served on active duty from August 1940 to June 
1945.  He died in July 1998.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

In October 2004, the Board remanded the appellant's case for 
additional evidentiary development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran died as a result of respiratory arrest due to 
or as a consequence  intercerebral hemorrhage.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of traumatic encephalopathy, 
hearing loss, loss of part of skull, frostbite of the feet, 
left ear tinnitus, and scars of the left occipital region and 
left hand.

4.  The veteran's respiratory arrest and intercerebral 
hemorrhage are not shown to have been incurred in or 
chronically aggravated by military service; a service-
connected disability is not shown to have otherwise 
contributed to the onset of death.


CONCLUSION OF LAW

The veteran's cause of death was not incurred in or 
aggravated by service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Board notes 
that the RO's initial adjudication of the appellant's DIC 
claim in January 1999 predated enactment of the VCAA.  The 
appellant was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate her 
claim by correspondence dated in 2004 and March 2005.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue on 
appeal have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  In this regard, the RO provided an October 2006 
notice letter to the appellant informing her of the 
regulations pertaining to disability ratings and effective 
dates.  Because of the decision in this case, any deficiency 
in the initial notice to the appellant of the duty to notify 
and duty to assist in claims involving a disability rating 
and an effective date for the award of benefits is harmless 
error.  

The Board finds the available medical evidence is sufficient 
for an adequate determination.  In a September 2004 statement 
in support of claim, the appellant indicated she had no 
additional evidence to submit.  The RO attempted to obtain 
evidence of medical treatment from a Dr. H.S. (claimed as the 
veteran's treating physician and a VA examiner) at the VA 
Medical Center (VAMC) in Albany, New York.  However, in 
response received in June 2005, the VAMC indicated that no 
such records for the veteran were on file.  As such, there 
has been substantial compliance with all pertinent VA law and 
regulations, and to move forward with the claim would not 
cause any prejudice to the appellant. 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.312(a) (2006).  In order to 
constitute the principal cause of death the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006). 

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the appellant contends that the veteran died as 
a result of his service-connected loss of part of his skull.  
She asserts that his service-connected head trauma caused 
weakened condition in his head which may have made him prone 
to intercerebral bleed.  In support of her contentions, the 
appellant submitted a March 1999 statement from the veteran's 
treating physician.  The physician indicated that "it is 
certainly a significant possibility that this patient's head 
trauma during World War II, which was significant enough to 
produce loss of part of his skull, was related to his 
intercerebral hemorrhage which caused his death."  

The veteran's death certificate shows he died as a result of 
respiratory arrest due to intercerebral hemorrhage.  The 
death was ruled as due to natural causes.  VA hospital 
records include urology clinical notes dated from June 1995 
to April 1998.  As noted previously, there are no records on 
file at the Albany VAMC of treatment from a Dr. H.S. for 
service-connected head trauma residuals.  VA outpatient 
urology notes reflect ongoing treatment of the prostate since 
1995.  In April 1998, it was noted that the veteran had 
"multiple other medical problems and is currently on 
Coumadin for anticoagulation."  

At the time of the veteran's death, service connection was in 
effect for residuals of traumatic encephalopathy, hearing 
loss, loss of part of skull, frostbite of the feet, left ear 
tinnitus, and scars of the left occipital region and left 
hand.  Service medical records are negative for complaint, 
diagnosis, or treatment of hepatitis, pancreatitis, or heart 
disorders.  Records show the veteran was treated for 
moderately advanced, active pulmonary tuberculosis (a non 
service-connected condition) in November 1952.  

Service medical records reflect an April 1943 shrapnel wound 
to the head that resulted in a compound fracture of the left 
occipital bone with lacerated left cerebellar lobe.  Upon 
completion of hospital course, which included 20 hours of 
surgery following injury, the veteran was noted to be 
recovered and without evidence of brain damage.  In a June 
1943 consultation report, there were no subjective complaints 
or objective findings of brain damage.  Neurological 
examination was noted to be entirely normal with no nystagmus 
or evidence of cerebellar implication.  The report of 
physical examination at separation from the military in June 
1945 was entirely negative for any abnormalities or clinical 
findings related to the lungs, respiratory and cardiovascular 
systems.  There were no diagnoses of any neurological or 
psychiatric conditions.  The veteran's blood pressure was 
120/70.

On VA examination in December 1945, the examiner noted that 
following the inservice head injury, the veteran was not 
discharged, but was returned to duty and redeployed overseas.  
Post-service, the veteran was noted to work for a steel mill, 
operating a hoist.  The neurological examination showed no 
abnormal findings.  The diagnosis was post-traumatic cerebral 
syndrome.  

On VA examination in October 1947, the veteran complained of 
headaches and hearing problems that make him nervous and 
argumentative.  Three months after discharge from the 
military in June 1945, the veteran began working at a steel 
mill and got married.  The diagnosis was post-traumatic 
personality disorders, with residuals of skull fracture and 
laceration of the cerebellar lobe of moderate incapacitation.  

On VA examinations in June 1949, and September 1959, the 
veteran complained of headaches and dizzy spells with hearing 
loss and episodic volatile behavior and forgetfulness.  In 
1959, the veteran had been employed at a steel mill for 10 
years. 

On VA examination in July 1980, the veteran complained of 
headaches, hearing loss and other medical conditions related 
to the shrapnel injury.  X-ray study of the skull revealed a 
bony defect in the left occipital bone, most likely post-
traumatic in nature.  The sella turcica was not enlarged and 
there were no pathologic intracranial calcifications 
recognized on x-ray.  Petrous ridges and lesser wings of the 
sphenoid were unremarkable.  An electrocardiogram dated in 
July 1980 was normal and revealed sinus rhythm.  

In August 1997, the veteran underwent a VA examination for 
diseases of the arteries and veins.  Following the 
examination, the diagnosis was arteriosclerotic peripheral 
vascular disease, status post frostbite injury with residual 
pain and cold sensitivity in the feet.  

Following the veteran's death, the case was referred to a VA 
physician for a review of the file and for an opinion 
regarding whether the veteran's  service-connected 
disabilities caused or contributed to his death.  The 
examiner noted the veteran's history of an April 1943 
projectile injury to the left occipital region, which caused 
a fracture of the skull, as well as his medical problems 
following service.  Based on a review of the claims file in 
its entirety, the examiner opined that there was no evidence 
to establish a relationship between the veteran's service-
connected skull and brain injury and his ultimate demise from 
intercerebral bleed.  The examiner indicated that the state 
of control of the veteran's hypertension at the time of his 
death was unknown, but that if elevated, and in conjunction 
with the anticoagulant, these may have been contributing 
factors to the intercerebral bleed.  
Pursuant to the Board's October 2004 remand, another opinion 
was obtained in June 2006.  The examiner addressed the point 
raised in the October 1998 VA examination report regarding 
the issue of whether the veteran's age, hypertension, likely 
atherosclerotic vascular disease, and anticoagulant therapy 
would place the veteran at greater risk for an intercerebral 
bleed, increasing intracranial pressure which would likely 
compress respiratory centers leading to arrest.  

The VA examiner posed two issues to the Chief of Neurological 
Services.  The neurologist opined that a skull fracture and 
laceration of the brain secondary to a shrapnel injury in 
1943 with full recovery, would not place the veteran at 
increased risk of death from an intercerebral bleed 55 years 
later.  The neurologist also opined that the veteran with a 
skull fracture and brain laceration taking Coumadin would not 
be at increased risk for an intercerebral bleed than a 
similarly situated patient without the traumatic head injury 
taking Coumadin.  As such, the VA examiner opined that the 
veteran's death by respiratory arrest secondary to an 
intercerebral bleed was not likely to be the result of the 
service-connected traumatic injury.  

Based upon the evidence of record, the Board concludes that 
service-connected disabilities did not cause or contribute to 
the veteran's death; furthermore, the respiratory arrest due 
to intercerebral bleed which are noted to have resulted in 
the veteran's death, are not shown to have been incurred in 
or chronically aggravated by military service.  A service-
connected disability is not shown by competent evidence to 
have otherwise contributed to the onset of death.  VA medical 
findings dated since 1945 demonstrated no objective evidence 
of a worsening of residuals of traumatic encephalopathy.  The 
disorder was shown to have been essentially inactive for 
decades at the time of the veteran's death.  There is no 
evidence of medical treatment for the veteran's service-
connected residuals of traumatic encephalopathy from 1980 to 
the time of his death in 1998.  

Further, the appellant's contentions and the entirety of the 
medical evidence in this case have been considered by VA 
examiners in October 1998 and June 2006.  Both examiners 
concluded that there was no evidence to establish a 
relationship between the in-service skull and brain injury 
with his death from intercerebral bleed.  

Although the March 1999 opinion of Dr. H.S. indicated the 
"significant possibility" of a causative relationship 
between the veteran's in-service head trauma and his terminal 
intercerebral hemorrhage, the Board observes that the opinion 
used equivocal language that was more speculative than 
definitive with regard to drawing an etiological link between 
the veteran's head injury and his terminal brain hemorrhage.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In this regard, the Board has assessed the probative value of 
the aforementioned medical opinions and finds that the weight 
of the evidence is against the appellant's claim.  Therefore, 
entitlement to service connection for the cause of the 
veteran's death must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


